DETAILED ACTION
This is in response to the Amendment filed 4/27/2022 wherein claims 1-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first side wall” and the “second side wall” in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities:  
“the a radial reaction surface” (claim 11, line 11; claim 11, line 17; claim 18, line 11; and claim 18, line 17) is believed to be in error for - - the [[a]] radial reaction surface - -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wassynger et al. (US 2009/0252610).
Regarding Independent Claim 1, Wassynger teaches (Figures 1-5B) a gas turbine engine support system (see Figures 3-4), comprising:
a support arc segment piece (26) defining a first radial side and a second radial side (annotated below; the top and bottom sides of piece 26), an axially forward side that is forward facing and an axially aft side that is aft facing (annotated below; the front and back sides of piece 26), and a first circumferential mate face side and a second circumferential mate face side (annotated below; the left and right sides of piece 26), the first radial side (annotated below) having a radially open socket (36) configured to engage a mating component (38) and transmit loads (see Paragraph 0020) from mating component (38), the radially open socket (36) being elongated in an axial direction (see Figures 3-4) with respect to the axially forward side and the aft side (annotated below), the support arc segment piece (26) having a radial reaction surface (annotated below) and an axial reaction surface (annotated below) configured, respectively, to (see Figures 3-4) transmit radial and axial components of the loads from the mating component (38; see Figures 3-5B and Paragraph 0020-0022).

    PNG
    media_image1.png
    684
    1373
    media_image1.png
    Greyscale

Regarding Claim 3, Wassynger teaches the invention as claimed and as discussed above. Wassynger further teaches (Figures 1-5B) wherein the radially open socket (36) extends from the axially forward side (annotated above) to the axially aft side (annotated above).
Regarding Claim 4, Wassynger teaches the invention as claimed and as discussed above. Wassynger further teaches (Figures 1-5B) wherein the radially open socket (36) defines a length along which the radially open socket is curved (see Figures 3-5B).
Regarding Claim 5, Wassynger teaches the invention as claimed and as discussed above. Wassynger further teaches (Figures 1-5B) wherein the radial reaction surface (annotated above) extends from the first circumferential mate face side (annotated above) to the second circumferential mate face side (annotated above).
Regarding Claim 6, Wassynger teaches the invention as claimed and as discussed above. Wassynger further teaches (Figures 1-5B) wherein the axial reaction surface (annotated above) extends from the first circumferential mate face side (annotated above) to the second circumferential mate face side (annotated above).
Regarding Claim 9, Wassynger teaches the invention as claimed and as discussed above. Wassynger further teaches (Figures 1-5B) wherein the second radial side (annotated above) has an anti-rotation lock (the connection of 32 and 30; see Figures 3-4).
Regarding Independent Claim 11, Wassynger teaches (Figures 1-5B) a gas turbine engine support system (see Figures 1-5B) comprising:
an outer case (12);
vane support arc segment pieces (26), each said vane support arc segment piece (26) defining a first radial side and a second radial side (annotated above; the top and bottom sides of piece 26), an axially forward side that is forward facing and an axially aft side that is aft-facing (annotated above; the front and back sides of piece 26), and a first circumferential mate face side and a second circumferential mate face side (annotated above; the left and right sides of piece 26), the first radial side (annotated above) having a radially open socket (32, 36), the radially open socket (32, 36) being elongated in an axial direction (see Figures 3-4) with respect to the axially forward side (annotated above) and the axially aft side (annotated above), the vane support arc segment piece (26) having radial reaction surface (annotated above) and an axial reaction surface (annotated above) on, respectively, the second radial side (annotated above) and the axially aft side (see Figures 3-4), the radial reaction surface (annotated above) and the axial reaction surface (annotated above) interfacing with the outer case (12; see Figure 5A); and
vane arc segments (24), each said vane arc segment (24) defining a platform (annotated below) and an airfoil section (28) extending from the platform (annotated below), the platform (annotated below) defining a radial flange (annotated below) of complementary geometry (at 34; see Figures 5A-5B) to the radially open sockets (32, 36) of the vane support arc segment pieces (26), the radial flange (annotated below) projecting into (see Figures 3-4) a corresponding one of the radially open sockets (at 32) to transmit loads (see Figures 3-5B and Paragraphs 0020-0022) through the vane support arc segment piece (26) to the outer case (12) via the radial reaction surface (annotated above) and the axial reaction surface (annotated above).

    PNG
    media_image2.png
    642
    999
    media_image2.png
    Greyscale


Regarding Independent Claim 18, Wassynger teaches (Figures 1-5B) a gas turbine engine vane support system (see Figures 1-5B) comprising:
an outer case (12);
vane support arc segment pieces (26), each said vane support arc segment piece (26) defining a first radial side and a second radial side (annotated above; the top and bottom sides of piece 26), an axially forward side that is forward-facing and an axially aft side that is aft-facing (annotated above; the front and back sides of piece 26), and a first circumferential mate face side and a second circumferential mate face side (annotated above; the left and right sides of piece 26), the first radial side (annotated above) having a radially open socket (32, 36), the radially open socket (32, 36) being elongated in an axial direction (see Figures 3-4) with respect to the axially forward side (annotated above) and the axially aft side (annotated above), the vane support arc segment piece (26) having a radial reaction surface (annotated above) and an axial reaction surface (annotated above) on, respectively, the second radial side (annotated above) and the axially aft side (see Figures 3-4), the radial reaction surface (annotated above) and the axial reaction surface (annotated above) interfacing with the outer case (12; see Figure 5A); and
vane arc segments (24), each said vane arc segment (24) defining a platform (annotated above) and an airfoil section (28) extending from the platform (annotated above), the platform (annotated above) defining a radial flange (annotated above) of complementary geometry (at 34; see Figures 5A-5B) to the radially open sockets (32, 36) of the vane support arc segment pieces (26), the radial flange (annotated above) projecting into (see Figures 3-4) a corresponding one of the radially open sockets (at 32) and transmitting aerodynamic loads (see Figures 3-5B and Paragraphs 0020-0022) from the vane arc segment (24) through the vane support arc segment piece (26) to the outer case (12) via the radial reaction surface (annotated above) and the axial reaction surface (annotated above).

Claims 1 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Cosmo et al. (US 4,395,195).
Regarding Independent Claim 1, De Cosmo teaches (Figures 1-3) a gas turbine engine support system (see Figures 2-3), comprising:
a support arc segment piece (128) defining a first radial side (annotated below) and a second radial side (annotated below), an axially forward side (annotated below) that is forward-facing (see Figures 1-3) and an axially aft side (annotated below) that is aft-facing (see Figures 1-3), and a first circumferential mate face side (annotated below) and a second circumferential mate face side (annotated below), the first radial side (annotated below) having a radially open socket (at 138; see annotation below) configured to engage a mating component (146) and transmit loads (due to the structure shown in Figure 3) from mating component (146), the radially open socket (at 138; see annotation below) being elongated in an axial direction (see Figure 3) with respect to the axially forward side (annotated below) and the axially aft side (annotated below), the support arc segment piece (128) having a radial reaction surface (annotated below) and an axial reaction surface (annotated below) configured, respectively, to transmit radial and axial components of the loads (due to the structure shown in Figure 3) from the mating component (146).

    PNG
    media_image3.png
    1322
    1390
    media_image3.png
    Greyscale

Regarding Claim 20, De Cosmo teaches the invention as claimed and as discussed above. De Cosmo further teaches (Figures 1-3) wherein the first radial side (annotated above) includes a discontinuous seal slot (annotated below) that has a first portion (annotated below) and a second portion (annotated below) that is divided from the first portion (annotated below) by the radially open socket (annotated below).

    PNG
    media_image4.png
    819
    1283
    media_image4.png
    Greyscale

Regarding Claim 21, De Cosmo teaches the invention as claimed and as discussed above. De Cosmo further teaches (Figures 1-3) wherein the radially open socket (annotated above) is defined by a first side wall (annotated above) that extends from the first radial side (annotated above) and an opposed second side wall (annotated above) that extends from the first radial side (annotated above), the first portion of the seal slot (annotated above, the first portion formed at least in part by the first circumferential side wall and the first side wall) is between the first circumferential mate face side (annotated above) and the first side wall (annotated above) of the radially open socket (annotated above) and the second portion of the seal slot (annotated above, the second portion formed at least in part by the second circumferential side wall and the second side wall) is between the second circumferential mate face side (annotated above) and the second side wall (annotated above) of the radially open socket (annotated above).
Regarding Claim 22, De Cosmo teaches the invention as claimed and as discussed above. De Cosmo further teaches (Figures 1-3) wherein the first radial side (annotated above) is radially-inward-facing (see Figure 3 and Column 4, lines 3-27; element 146 extends radially inward from the airfoil section 142, element 128 is radially outward from element 130) and the second radial side (annotated above) is radially-outward-facing (see Figure 3 and Column 4, lines 3-27; element 146 extends radially inward from the airfoil section 142, element 128 is radially outward from element 130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wassynger et al. (US 2009/0252610) in view of Schiavo (US 2010/0054932).
Regarding Claim 2, Wassynger teaches the invention as claimed and as discussed above. Wassynger does not teach, as discussed so far, wherein the support arc segment piece is a single crystal alloy.
Schiavo teaches (Figures 1-6) that shroud inserts for gas turbine vanes may be may of a single crystal advanced alloy (Paragraph 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wassynger to have the support piece made of a single crystal alloy material, as taught by Schiavo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wassynger et al. (US 2009/0252610) in view of Ring et al. (US 2013/0209248).
Regarding Claim 7, Wassynger teaches the invention as claimed and as discussed above. Wassynger does not teach wherein the first radial side includes a seal slot that has a first portion and a second portion, the first portion of the seal slot is between the first circumferential mate face side and the radially open socket and the second portion of the seal slot is between the second circumferential mate face side and the radially open socket.
Ring teaches (Figures 1-9) a support arc segment piece (62) having a first radial side (the outer side of 62) includes a seal slot (between 63 and 132) that has a first portion (a portion of the slot near 63) and a second portion (a portion of the slot near 132), the first portion (a portion of the slot near 63) of the seal slot (between 63 and 132) is between a first circumferential mate face side (at 63) and a radially open socket (at 66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wassynger to have the first radial side include a seal slot that has a first portion and a second portion, the first portion of the seal slot is between the first circumferential mate face side and the radially open socket and the second portion of the seal slot is between the second circumferential mate face side and the radially open socket, as taught by Ring, in order to provide better location control of the locking segments and also to provide improved vane-rotor running clearances and vane section positioning, and therefore better performance and operability (Paragraph 0028 of Ring). 
Regarding Claim 8, Wassynger in view of Ring teaches the invention as claimed and as discussed above. Wassynger in view of Ring does not teach, as discussed so far, wherein each of the seal slot include an axial leg and a circumferential leg.
Ring teaches (Figures 1-9) wherein each of the seal slot (between 62 and 132) include an axial leg (annotated below) and a circumferential leg (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wassynger in view of Ring to have the first radial side include a seal slot that has a first portion and a second portion, the first portion of the seal slot is between the first circumferential mate face side and the radially open socket and the second portion of the seal slot is between the second circumferential mate face side and the radially open socket, wherein each of the seal slot include an axial leg and a circumferential leg, as taught by Ring, for the same reasons discussed above in claim 7. 

    PNG
    media_image5.png
    1265
    1250
    media_image5.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wassynger et al. (US 2009/0252610) in view of Burdgick (US 6,375,415).
Regarding Claim 10, Wassynger teaches the invention as claimed and as discussed above. Wassynger does not teach wherein the support arc segment piece defines a manifold region and at least one opening that connects the second radial side with the manifold region.
Burdgick teaches (Figures 1-4) wherein the support arc segment piece (at 38) defines a manifold region (from 68 to 72) and at least one opening (at 66) that connects a radial side (the outer side of 38) with the manifold region (from 68 to 72).
It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify Wassynger to have the support arc segment piece define a manifold region and at least one opening that connects the radially side with the manifold region, as taught by Burdgick, in order to form a cooling path through the nozzle segment to cool the inner wall of the vane (abstract and Column 1, lines 12-25 of Burdgick).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wassynger et al. (US 2009/0252610) in view of Schiavo (US 2010/0054932) and McCaffrey (US 2009/0097966).
Regarding Claim 12, Wassynger teaches the invention as claimed and as discussed above. Wassynger does not teach, as discussed so far, wherein the support arc segment piece is a single crystal alloy and the vane arc segments are formed of ceramic matrix composite.
Schiavo teaches (Figures 1-6) that shroud inserts for gas turbine vanes may be may of a single crystal advanced alloy (Paragraph 0016 of Schiavo) and McCaffrey teaches (Figures 1-4) vane segments that are formed of Ceramic Matrix Composite materials (Paragraph 0029 of McCaffrey).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wassynger to have the support piece made of a single crystal alloy material, as taught by Schiavo, and to have the vane arc segments formed of ceramic matrix composite, as taught by McCaffrey, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 19, Wassynger teaches the invention as claimed and as discussed above. Wassynger does not teach, as discussed so far, wherein the support arc segment piece is a single crystal alloy and the vane arc segments are formed of ceramic matrix composite.
Schiavo teaches (Figures 1-6) that shroud inserts for gas turbine vanes may be may of a single crystal advanced alloy (Paragraph 0016 of Schiavo) and McCaffrey teaches (Figures 1-4) vane segments that are formed of Ceramic Matrix Composite materials (Paragraph 0029 of McCaffrey).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wassynger to have the support piece made of a single crystal alloy material, as taught by Schiavo, and to have the vane arc segments formed of ceramic matrix composite, as taught by McCaffrey, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wassynger et al. (US 2009/0252610) in view of Schiavo (US 2010/0054932) and McCaffrey (US 2009/0097966) as applied to claim 12 above, and further in view of Ring et al. (US 2013/0209248).
Regarding Claim 13, Wassynger in view of Schiavo and McCaffrey teaches the invention as claimed and as discussed above. Wassynger in view of Schiavo and McCaffrey does not teach wherein the first radial side includes a seal slot that has a first portion and a second portion, the first portion of the seal slot is between the first circumferential mate face side and the radially open socket and the second portion of the seal slot is between the second circumferential mate face side and the radially open socket.
Ring teaches (Figures 1-9) a support arc segment piece (62) having a first radial side (the outer side of 62) includes a seal slot (between 63 and 132) that has a first portion (a portion of the slot near 63) and a second portion (a portion of the slot near 132), the first portion (a portion of the slot near 63) of the seal slot (between 63 and 132) is between a first circumferential mate face side (at 63) and a radially open socket (at 66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wassynger in view of Schiavo and McCaffrey to have the first radial side include a seal slot that has a first portion and a second portion, the first portion of the seal slot is between the first circumferential mate face side and the radially open socket and the second portion of the seal slot is between the second circumferential mate face side and the radially open socket, as taught by Ring, in order to provide better location control of the locking segments and also to provide improved vane-rotor running clearances and vane section positioning, and therefore better performance and operability (Paragraph 0028 of Ring). 
Regarding Claim 14, Wassynger in view of Schiavo, McCaffrey, and Ring teaches the invention as claimed and as discussed above. Wassynger in view of Schiavo, McCaffrey, and Ring does not teach, as discussed so far, wherein each of the seal slot include an axial leg and a circumferential leg.
Ring teaches (Figures 1-9) wherein each of the seal slot (between 62 and 132) include an axial leg (annotated above) and a circumferential leg (annotated above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wassynger in view of Schiavo, McCaffrey, and Ring to have the first radial side include a seal slot that has a first portion and a second portion, the first portion of the seal slot is between the first circumferential mate face side and the radially open socket and the second portion of the seal slot is between the second circumferential mate face side and the radially open socket, wherein each of the seal slot include an axial leg and a circumferential leg, as taught by Ring, for the same reasons discussed above in claim 7. 
Regarding Claim 15, Wassynger in view of Schiavo, McCaffrey, and Ring teaches the invention as claimed and as discussed above. Wassynger further teaches (Figures 1-5B) wherein the radial reaction surface (annotated above) extends from the first circumferential mate face side (annotated above) to the second circumferential mate face side (annotated above). Wassynger further teaches (Figures 1-5B) wherein the axial reaction surface (annotated above) extends from the first circumferential mate face side (annotated above) to the second circumferential mate face side (annotated above).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wassynger et al. (US 2009/0252610) in view of Schiavo (US 2010/0054932), McCaffrey (US 2009/0097966), and Ring et al. (US 2013/0209248) as applied to claim 15 above, and further in view of Burdgick (US 6,375,415).
Regarding Claim 16, Wassynger in view of Schiavo, McCaffrey, and Ring teaches the invention as claimed and as discussed above. Wassynger further teaches (Figures 1-5B) wherein the second radial side (annotated above) has an anti-rotation lock (the connection of 32 and 30; see Figures 3-4). Wassynger in view of Schiavo, McCaffrey, and Ring does not teach wherein the support arc segment piece defines a manifold region and at least one opening that connects the radially outer side with the manifold region.
Burdgick teaches (Figures 1-4) wherein the support arc segment piece (at 38) defines a manifold region (from 68 to 72) and at least one opening (at 66) that connects the radially outer side (the outer side of 38) with the manifold region (from 68 to 72).
It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify Wassynger in view of Schiavo, McCaffrey, and Ring to have the support arc segment piece define a manifold region and at least one opening that connects the radially outer side with the manifold region, as taught by Burdgick, in order to form a cooling path through the nozzle segment to cool the inner wall of the vane (abstract and Column 1, lines 12-25 of Burdgick).
Regarding Claim 17, Wassynger in view of Schiavo, McCaffrey, Ring, and Burdgick teaches the invention as claimed and as discussed above. Wassynger further teaches (Figures 1-5B) wherein the radially open socket (36) extends from the axially forward side (annotated above) to the axially aft side (annotated above) and defines a length along which the radially open socket is curved (see Figures 3-5B).

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. Applicant argues that the rejection uses an axial direction that is not consistent with the Wassynger axial direction. In response, it is noted that “axial” is interpreted using the dictionary definition “of, relating to, or having the characteristics of an axis” provided by Merriam-Webster’s online dictionary. It is noted that Wassynger teaches a three-dimensional structure 26 that will have axes through its vertical, longitudinal, and lateral surfaces. It is noted that axial is a relative term and, according to the dictionary definition, any of the axes of Wassynger’s structure may be considered an axial side.
Applicant’s arguments with respect to claims 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741